Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16803899 has claims 1-20 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional applications No. 62/111,158, No. 62/111,162 and No. 62/111,166. The priority filing date of these applications is February 3, 2015.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated April 8, 2020, August 1, 2020 and December 15, 2021 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Collins et al. hereafter Collins (Pub. No.: US 2013/0125630 A1), in view of Safonov et al. hereafter Safonov (Pub. No.: US 2016/0063150 A1), further in view of Pandey et al. hereafter Pandey (“Chemical Flood Simulation of Laboratory Corefloods for the Mangala Field: Generating Parameters for Field-Scale Simulation”, SPE 2008, pp 1-11).

	Regarding Claim 1, Collins discloses a method of modeling fluid flow through a core plug in a coreflood experiment (Collins: abstract; [0089]), the method comprising:
loading a (Collins : [0011]: each holder comprising a sleeve and first and second platens, the first platen having an inlet for an injection fluid and the second platen having an outlet for a produced fluid; Figure 5 –item S502: Input received data into experimental design component; [0074]: The samples 1 of porous media should be permeable to the fluids that are injected into the samples 1. Typically the samples 1 of porous media may be plugs taken from one or more core samples removed from a hydrocarbon bearing formation of a reservoir that is under investigation or from an outcrop rock having similar physical and chemical characteristics to the formation rock of the reservoir under investigation); and
running a simulation using the (Collins: [0173]: Wettability controls the fluid distribution in a reservoir and therefore exerts a fundamental influence on flow behaviour, residual oil saturation and relative permeability. Accordingly, wettability also has a fundamental influence on reservoir performance. The inventors in the present case have recognized that, it is most desirable that the wettability distribution within each sample 1 of porous medium is representative of a reservoir; [0140]: computer- implemented predictive model);
Collins do not explicitly discloses a three dimensional computer simulation model.
Safonov discloses a three dimensional computer simulation model (Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4: 3D digital representation of the core sample).
Collins and Safonov are analogous art because they are from the same field of endeavor. They both relate to relates to treatment of oil and gas reservoirs.

One of ordinary skill in the art would have been motivated to do this modification in order to provide a much accurate and practical enhanced oil recovery (EOR) injection simulation commensurate with underlying pore structures, as suggested by Safonov (Safonov: [0005]).
Collins and/or Safonov donot explicitly discloses plurality of grid cells to model fluid flow.
Pandey discloses plurality of grid cells to model fluid flow (Pandey: page 2 Laboratory Evaluation: Core plugs were used for linear corefloods, whereas whole cores were used for the radial corefloods; page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery).
Collins, Safonov and Pandey are analogous art because they are from the same field of endeavor. All of them relate to relates to treatment of oil and gas reservoirs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above waterflooding and enhanced oil recovery techniques on multiple samples of porous media, as taught by the combinations of Collins and Safonov, and incorporating the use of grid cells to model fluid flow, as taught by Pandey.
(Pandey: abstract).

Regarding Claims 18 and 20, the claims recite the same substantive limitations as Claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the computer-implemented reservoir simulator comprises a general purpose reservoir simulator (Collins: Figure 3, [0043]: computer-implemented method for determining one or more operating modes of an apparatus arranged to simultaneously inject one or more injection fluids into a plurality of samples of porous medium; [0140]: computer-implemented predictive model);
.
Regarding Claim 3, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the one or both of the fluid introduction element or the fluid extraction element modeled in the three dimensional computer simulation model an end effect in the coreflood experiment, and wherein running the simulation includes modeling boundary conditions by representing the fluid introduction element as an injection well and representing the fluid extraction element as a production well (Collins : [0011]: each holder comprising a sleeve and first and second platens, the first platen having an inlet for an injection fluid and the second platen having an outlet for a produced fluid; Figure 5 –item S502: Input received data into experimental design component; Pandey, page 3, injection water, injection of chemicals; Fluids are injected into a "well'' drilled along the central axis of the core, while production occurs from all around the periphery of the core…..The maximum adsorptive capacity for each component was based on measurements obtained from the radial corefloods; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4: 3D digital representation of the core sample).

Regarding Claim 4, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the core plug is homogeneous such that the three dimensional computer simulation model has a second plurality of grid cells having a same property and representing the core plug (Pandey: page 2 Laboratory Evaluation: Core plugs were used for linear corefloods, whereas whole cores were used for the radial corefloods; page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4: 3D digital representation of the core sample).

Regarding Claim 5, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the core plug is heterogeneous such that the three dimensional computer simulation model has a second plurality of grid cells with varying properties and representing the core plug (Pandey: page 2 Laboratory Evaluation: Core plugs were used for linear corefloods, whereas whole cores were used for the radial corefloods; page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4: 3D digital representation of the core sample ).

Regarding Claim 6, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein running the simulation using the three dimensional computer simulation includes modeling distribution and fingering of fluid flow proximate one or more faces of the core plug (Collins: [0173]: Wettability controls the fluid distribution in a reservoir and therefore exerts a fundamental influence on flow behaviour, residual oil saturation and relative permeability. Accordingly, wettability also has a fundamental influence on reservoir performance. The inventors in the present case have recognized that, it is most desirable that the wettability distribution within each sample 1 of porous medium is representative of a reservoir).

Regarding Claim 7, the combinations of Collins, Safonov and Pandey further disclose the method of claim 6, wherein running the simulation includes modeling pressure drop across the core plug (Collins [0103], [0112], [0116]).

Regarding Claim 8, the combinations of Collins, Safonov and Pandey disclose the method of claim 1, further comprising:
(Collins; Figure 3, [0140]; Safonov: [0006], [0040]-[0042], [0066], Figure 1.3, Figure 4); and
displaying simulation results in three dimensions using the graphical pre/post-processor (Safonov: [0006], [0037], [0040]-[0042], [0066], Figure 1.2, Figure 1.3, Figure 4).

Regarding Claim 9, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the plurality of grid cells of the three dimensional computer simulation model models the fluid introduction element and the fluid extraction element (Collins : [0011]: each holder comprising a sleeve and first and second platens, the first platen having an inlet for an injection fluid and the second platen having an outlet for a produced fluid; Pandey: page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 19, the claims recite the same substantive limitations as Claim 9 and are rejected using the same teachings.

Regarding Claim 10, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the plurality of grid cells of the three dimensional computer simulation model a plurality of ports in each of the fluid introduction element and the fluid (Collins : [0011]: each holder comprising a sleeve and first and second platens, the first platen having an inlet for an injection fluid and the second platen having an outlet for a produced fluid; Pandey: page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 11, the combinations of Collins, Safonov and Pandey further disclose the method of claim 10, wherein the plurality of grid cells of the three dimensional computer simulation model a plurality of channels in each of the fluid introduction element and the fluid extraction element (Collins; [0166]: plurality of centrifuge tubes; Pandey: page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 12, the combinations of Collins, Safonov and Pandey further disclose the method of claim 11, wherein the plurality of grid cells of the three dimensional computer simulation model a plurality of circular channels (Collins; [0166]: plurality of centrifuge tubes; Pandey: page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 13, the combinations of Collins, Safonov and Pandey further disclose the method of claim 11, wherein the plurality of grid cells of the three dimensional computer simulation model a plurality of radial channels (Collins; [0166]: plurality of centrifuge tubes; Pandey: page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 14, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the three dimensional computer simulation model has a grid with a resolution that substantially matches that of a nuclear magnetic resonance scanner used to determine oil saturation in the core during the coreflood experiment (Collins; [0095]: nuclear magnetic resonance (NMR) spectroscopy, and electron spin resonance; Pandey: page 3 paragraphs 3 & 4, Figure 1: radial grids with 11 blocks in the i-direction and 4 in the j-direction (radial, 90° angles) with one layer were used to match all corefloods…..The injector was completed in the innermost grid while a single producer was defined with connections in all four outermost grid cells to account for production through the whole periphery; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 15, the combinations of Collins, Safonov and Pandey further disclose the method of claim 1, wherein the one or both of the fluid introduction element or the fluid extraction element are symmetrical about one or more planes along an axis of symmetry of the core plug, and wherein the three dimensional computer simulation model models only a segment of the core plug and the one or both of the fluid introduction element or the fluid extraction element (Collins; [0070]: Preferably, the holders 2 are cylindrical such that the holders 2 are suitable for holding cylindrical samples 1 of porous media. Preferably, the inlets 5 and outlets 6 of the first and second end platens 3, 4 are arranged substantially centrally thereby ensuring uniform injection of fluid into the samples 1 of porous media; [0077]: Typically, the samples 1 of porous media are cylindrical in shape, preferably having a diameter in the range of 1 to 3 inches, more preferably, 1 to 2 inches, for example 1 to 1.5 inches and a length in the range of 1 to 6 inches. For each set of experiments, the samples 1 of porous media are of substantially identical size; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 16, the combinations of Collins, Safonov and Pandey further disclose the method of claim 15, wherein the fluid introduction element and the fluid extraction element are each symmetrical about a single plane, and wherein generating the three dimensional computer simulation model and wherein the three dimensional computer simulation model models only a semi cylinder segment of the core plug and the one or both of the fluid introduction element or the fluid extraction element (Collins; [0070]: Preferably, the holders 2 are cylindrical such that the holders 2 are suitable for holding cylindrical samples 1 of porous media. Preferably, the inlets 5 and outlets 6 of the first and second end platens 3, 4 are arranged substantially centrally thereby ensuring uniform injection of fluid into the samples 1 of porous media; [0077]: Typically, the samples 1 of porous media are cylindrical in shape, preferably having a diameter in the range of 1 to 3 inches, more preferably, 1 to 2 inches, for example 1 to 1.5 inches and a length in the range of 1 to 6 inches. For each set of experiments, the samples 1 of porous media are of substantially identical size; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Regarding Claim 17, the combinations of Collins, Safonov and Pandey further disclose the method of claim 15, wherein the fluid introduction element and the fluid extraction element are each symmetrical about a first and second orthogonal planes, and wherein the three dimensional computer simulation model models only a quarter cylinder segment of the core plug and the one or both of the fluid introduction element or the fluid extraction element (Collins; [0070]: Preferably, the holders 2 are cylindrical such that the holders 2 are suitable for holding cylindrical samples 1 of porous media. Preferably, the inlets 5 and outlets 6 of the first and second end platens 3, 4 are arranged substantially centrally thereby ensuring uniform injection of fluid into the samples 1 of porous media; [0077]: Typically, the samples 1 of porous media are cylindrical in shape, preferably having a diameter in the range of 1 to 3 inches, more preferably, 1 to 2 inches, for example 1 to 1.5 inches and a length in the range of 1 to 6 inches. For each set of experiments, the samples 1 of porous media are of substantially identical size; Safonov: [0006], [0040]-[0042], Figure 1.3, Figure 4).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    	Hiroshi Okabe (“BRIDGING PORE TO CORE-SCALE FLOW PROPERTIES USING PORE-SCALE MODELING AND COREFLOOD SIMULATION”, International Symposium of the Society of Core Analysts, 2005, pp 1-12) teaches an automated history-matching program using the Genetic Algorithm a Genetic Algorithm to  optimize matching parameters efficiently and to interpret coreflood displacements on heterogeneous carbonate cores and successfully predicts a reasonable set of relative permeability and capillary pressure curves within given pore-types, which are the representative classes of void structures of the rock.
Andersen et al.  (Pub. No.:  US 20160194940 A1) teaches a method for performing simulation of a field having a subterranean formation, that includes obtaining a three-dimensional (3D) porous solid image of a core sample, the core sample representing a portion of the field; generating a digital rock model from the solid image, the digital rock model describing a physical pore structure in the core sample.
Willingham et al. (Pub. No.:  US 2012/0125603A1) relates generally to systems and methods for enhancing oil recovery using waterflood methods. More particularly, the present disclosure relates to systems and methods of using advanced ion management to enhance conventional waterflood techniques.
Gupta et al. (Pub. No.:  US 20170248506 A1) discloses coreflood inlet end-piece designs, coreflood testing systems and coreflood testing methods to enable simultaneous testing to obtain necessary data for determination for determining key physical properties of core 

6.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146